Citation Nr: 0933756	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1991 to March 
1991, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
tinnitus.  The Board remanded the claim in July 2006 and in 
July 2007.

In a February 2008 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2008 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that his current tinnitus is related to 
exposure to acoustic trauma while in service, specifically 
the noise of infantry and artillery fire.  His service 
separation papers list his military occupational specialty as 
military police officer.  The Veteran contends that, although 
he was not treated for tinnitus while in service, his current 
tinnitus has been medically linked to noise exposure in 
service.  The Veteran's service medical records, dated from 
January 1991 to March 1991, as well as his Army National 
Guard medical records, are negative for complaints, 
diagnosis, or treatment for tinnitus.  His Army National 
Guard medical records show that the Veteran sustained head 
injuries in June 1980 and January 1991, and underwent 
excision of a basal cell carcinoma from the right ear in 
September 1989.

On June 2004 VA examination, the Veteran reported 
experiencing fluctuating hearing loss and tinnitus for ten to 
twenty years.  He reported no post-service occupational or 
recreational noise exposure.  He described his tinnitus as 
high in intensity and more pronounced in the right ear.  
Audiological testing revealed mild bilateral sensorineural 
hearing loss.  

The Veteran's private audiologist submitted a September 2003 
diagnosis of bilateral tinnitus, also stating that the 
Veteran was exposed to noise during military service.  The 
same audiologist submitted a diagnosis in February 2004 of 
bilateral sensorineural hearing loss and tinnitus, which he 
concluded was consistent with noise induced hearing loss 
based on audiogram findings. 

On June 2004 VA audiological examination, the examiner opined 
that the Veteran's tinnitus was not related to his in-service 
head injuries.  In so determining, he found it to be 
significant that there was no evidence of complaints of 
tinnitus after two incidents of in-service head trauma, and 
there was no evidence of any complaints of tinnitus until 
many years after separation from service. 

Pursuant to a July 2006 Board remand, in August 2006 the same 
VA examiner opined that in order for trauma to affect hearing 
and cause tinnitus, cranial nerves had to be involved and the 
Veteran would have presented symptoms and sequelae in the 
immediate period after the original trauma.  Instead, his 
symptoms began twenty three years after the 1980 incident and 
fourteen years after the 1989 incident.  In addition, the 
examiner noted that the Veteran did not have any significant 
level of hearing loss.  

Pursuant to a July 2007 Board remand, the same VA examiner 
reviewed the claims file, and opined that because the service 
medical records are silent for complaints of tinnitus during 
service, the Veteran's tinnitus was not related to his 
service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  
Although the Veteran has undergone VA examinations regarding 
his claim, an examiner has not yet rendered an opinion as to 
whether the Veteran's tinnitus is related to acoustic trauma 
in service, and, as such a relationship is unclear to the 
Board, a remand for an additional examination and etiological 
opinion is in order.  

Additionally, in October 2003, the Veteran indicated that he 
had received treatment for this tinnitus from Dr. German 
Gonzalez beginning in 2003.  Although he submitted notes from 
Dr. Gonzalez dated September 2003 and February 2004, the 
remainder of the records are outstanding.  As these records 
would be of assistance in determining the relationship 
between the Veteran's current tinnitus and his service, they 
are relevant and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims file private 
medical records from Dr. German Gonzalez, 
dated from January 2003 to the present.  
All attempts to secure those records must 
be documented in the claims folder.

2.  Schedule the Veteran for an 
audiological examination for the purpose 
of ascertaining the etiology of the 
Veteran's tinnitus.  The examiner should 
review the claims folder and should note 
that review in the report.  The examiner 
should opine whether it is at least as 
likely as not (50 percent probability or 
greater) that any tinnitus is causally 
related to the Veteran's period of active 
service, including exposure to infantry 
and artillery fire, or whether an 
alternative etiology is more likely.  In 
doing so, the examiner must acknowledge 
the credible reports of the Veteran as to 
the continuity of symptoms since service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examiner should reconcile 
the opinion with the September 2003 and 
February 2004 private notations that the 
Veteran's tinnitus is due to noise 
exposure. 

3.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.

4.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



